859 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bruce Bailer WESSELMAN, Plaintiff-Appellant,v.George WILSON, Secretary of Corrections;  John Rees,Warden-KSR;  Tom Campbell, Assoc. Warden-KSR;Prestigicomo Lt., Corr. Officer KSR;Crutcher, Lt., Corr. OfficerKSR, Defendants-Appellees.
No. 88-5262.
United States Court of Appeals, Sixth Circuit.
Sept. 27, 1988.

Before WELLFORD and BOGGS, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Bruce Wesselman appeals the judgment of the district court dismissing his action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Wesselman claimed defendants violated his rights to procedural due process and subjected him to cruel and unusual punishment when they placed him in administrative segregation and transferred him to another prison as a security risk.


3
The district court granted defendants summary judgment for Wesselman's failure to demonstrate the existence of a genuine issue of material fact.  We affirm.  Wesselman received all the process due him under the circumstances of this case.   See Olim v. Wakinekona, 461 U.S. 238, 245 (1983);  Hewitt v. Helms, 459 U.S. 460, 476 (1983).


4
We accordingly affirm the judgment of the district court for the reasons stated in its memorandum opinion of October 14, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.